DETAILED ACTION
This action is responsive to the application No. 16/228,213 filed on December 20, 2018. The objection to the drawings is withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 17, 2021 has been entered.

Claim Status
Claims 1, 9, 12-14, and 16-20 are currently pending and being considered in the Office Action. Claim 15 is withdrawn. Claims 2-8, 10, and 11 are cancelled. Claims 16-20 are newly added.
Claim Objections
Claim 20 is objected to because of the following informalities: 
In claim 20 line 2, it appears that Applicant intended for “each pores have” to be --each pore has--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, and 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (U.S. Pub # 2008/0055831) of record in view of Choi (U.S. Pub # 2015/0188080) of record, Afentakis (U.S. Pub # 2016/0066408), Tokuda (U.S. Pub # 2018/0114491) of record, and Melcher (U.S. Pub # 2010/0200286).
Regarding independent Claim 1, Satoh teaches a display apparatus comprising: 
a flexible substrate (Fig. 9: 1, paragraph [0033]; analogous to Fig. 10B: 30, paragraph [0062]) including a first plane surface (bottom surface of 1, top surface of 30 as pictured), a first portion (bottom half of 1, top half of 30 as pictured; see modified Fig. 9 below), a second plane 
a pixel array layer (Fig. 10B: 10-12, paragraphs [0058]-[0059]) provided on the first plane surface (bottom surface of 1, top surface of 30) of the flexible substrate (1 / 30),
wherein the center plane (center plane of 1 and 30) is a reference plane for dividing the first portion (bottom half of 1, top half of 30) from the second portion (top half of 1, bottom half of 30),
wherein the first portion (bottom half of 1, top half of 30) extends from the center plane (center plane of 1 and 30; dotted line) to the first plane surface (bottom surface of 1, top surface of 30 as pictured), and the second portion (top half of 1, bottom half of 30) extends from the center plane (center plane of 1 and 30; dotted line) to the second plane surface (top surface of 1, bottom surface of 30), and the first portion (bottom half of 1, top half of 30) and the second portion (top half of 1, bottom half of 30) have a same surface area and a same thickness (since flexible substrate 1 is depicted as a rectangle, the top and bottom halves of the substrate by definition have a same surface area and thickness; in order to provide clarity of the record, it is noted that the limitation “surface area” is interpreted herein to be consistent with the disclosure, such that the surface area refers to the planar surface area and does not include the surface area of the plurality of pores),
wherein the plurality of pores (4) are provided to be from the second plane surface (top surface of 1, bottom surface of 30), and
wherein the plurality of pores (4) are arranged in parallel at a same size and have constant intervals (see Fig. 9) between the second plane surface (top surface of 1, bottom surface of 30) and the center plane,
wherein the pixel array layer (10-12) includes: 


    PNG
    media_image1.png
    194
    421
    media_image1.png
    Greyscale

Satoh is silent with respect to wherein the plurality of pores are provided to be either a sphere or a semi sphere shape from the second plane surface to the center plane of the flexible substrate, wherein the pixel array layer includes: routing lines for connecting a plurality of electrodes provided in the thin film transistor layer, and a plurality of first lines, each of the first lines having a shape extended in a curved line along a first direction; and a plurality of second lines, each of the second lines having a shape extended in a curved line along a second direction crossing the first direction, wherein the first line has an arc shape having substantially constant first curvature entirely from one electrode to a neighboring electrode in the first direction and the second line has an arc shape having substantially constant second curvature entirely from one electrode to a neighboring electrode in the second direction.
Choi discloses a display apparatus comprising:
a flexible substrate (Fig. 10: 100, paragraph [0038]) including a first plane surface (top surface of 100 as pictured), a first portion (top half of 100 as pictured), a second surface (defined by lowermost points of 100 as pictured), a second portion (bottom half of 100 as pictured), a center plane (center plane of 100), and a plurality of pores (Fig. 11: 100a, paragraph [0058]); and 
a pixel array layer (Fig. 10: 200, paragraph [0065]) provided on the first surface (top surface of 100 as pictured) of the flexible substrate (100), 
between the second plane surface to the center plane, and do not extend to the center plane).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “plurality of pores are provided to be either a sphere or a semi sphere shape from the second plane surface to the center plane of the flexible substrate” teachings of Choi to the device of Satoh because Satoh discloses various shapes and depths of the pores between portions of the flexible substrate (see Figs. 3-9). Further, Satoh does not appear to disclose any preferred depth of the pores, and one of ordinary skill in the art would consider the drawings to be schematic. It would therefore be obvious to one of ordinary skill in the art to try adopting alternative shapes and depths as are known in the art to be suitable for the same intended use (i.e., forming a flexible substrate) in order to adjust the flexibility of the substrate as desired. Further, it would be obvious to one of ordinary skill in the art that the shape and depth of the pores may be altered without altering the spacing between the pores. It has been held that changes in shape are a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed element is significant. See MPEP § 2144.04.IV.B.
Satoh as modified by Choi is silent with respect to wherein the pixel array layer includes: routing lines for connecting a plurality of electrodes provided in the thin film transistor layer, and a plurality of first lines, each of the first lines having a shape extended in a curved line along a first direction; and a plurality of second lines, each of the second lines having a shape extended in a curved line along a second direction crossing the first direction, wherein the first line has an 
Afentakis discloses a display apparatus comprising: 
a flexible substrate (Fig. 7: 302, paragraph [0020]) including a first plane surface (top surface of 302 as pictured); and 
a pixel array layer (Fig. 5: 500, paragraph [0023]) provided on the first plane surface (top surface as pictured) of the flexible substrate (302), 
wherein the pixel array layer (500) includes: 
a thin film transistor layer (Fig. 5: 504, paragraph [0023]); and 
routing lines (Fig. 5: 304 & 308, paragraphs [0020] & [0021]) for connecting a plurality of electrodes (not pictured) provided in the thin film transistor layer (504), and wherein the routing lines (304 & 308) include: 
a plurality of first lines (304, Fig. 5: ROW 1-3), each of the first lines (ROW 1-3) having a shape extended in a curved line (see Fig. 5; the shape of each of the lines in ROW 1-3 may be characterized by a curved line) along a first direction (horizontal with respect to Fig. 5); and 
a plurality of second lines (308, Fig. 5: COLUMN 1-3), each of the second lines (COLUMN 1-3) having a shape extended in a curved line (see Fig. 5; the shape of each of the lines in COLUMN 1-3 may be characterized by a curved line) along a second direction (vertical with respect to Fig. 5) crossing the first direction (horizontal with respect to Fig. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “pixel array layer includes: routing lines for connecting a plurality of electrodes provided in the thin film transistor layer, and a plurality of first lines, each of the first lines having a shape extended in a curved line along a first direction; and a plurality of second lines, each of the second lines having a shape extended in a curved line along a 
	Satoh as modified by Choi and Afentakis is silent with respect to wherein the first line has an arc shape having substantially constant first curvature entirely from one electrode to a neighboring electrode in the first direction and the second line has an arc shape having substantially constant second curvature entirely from one electrode to a neighboring electrode in the second direction.
Tokuda discloses a display apparatus wherein the routing lines (Figs. 7B-7D: 110, paragraph [0049]) include a plurality of lines having a shape extended in a curved line along a first direction (horizontal with respect to Figs. 7B-7D).
Melcher discloses an apparatus wherein a first line (Fig. 1: 2 in direction V1, paragraphs [0067]-[0068]) has an arc shape having substantially constant first curvature (paragraph [0067]) entirely from one node (Fig. 1: 3, paragraph [0068]) to a neighboring node (neighboring instance of 3 along V1) in the first direction (V1) and a second line (Fig. 1: 2 in direction V2, paragraphs [0067]-[0068]) has an arc shape having substantially constant second curvature (paragraph [0067]) entirely from one node (3) to a neighboring node (neighboring instance of 3 along V2) in the second direction (V2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first line has an arc shape having substantially constant first curvature entirely from one electrode to a neighboring electrode in the first direction and the second line has an arc shape having substantially constant second curvature entirely from one electrode to a neighboring electrode in the second direction” teachings of Tokuda and Melcher to the device of Satoh as modified by Choi and Afentakis because Tokuda discloses in paragraph [0102] that wirings having straight line or curved shapes are obvious variants of one another. Although Tokuda discloses various shapes of wirings including lines 
Regarding Claim 9, Satoh as previously modified teaches the display apparatus according to claim 1, wherein the routing lines (Afentakis: 304 & 308) are formed to have a wave shape (Afentakis: Fig. 5; the lines as pictured may be considered to have an approximate shape of a sine wave).
Regarding Claim 12, Satoh as previously modified teaches the display apparatus according to claim 1, wherein the plurality of first lines (Afentakis: 304) are formed to be spaced apart from each other at a constant interval along the first direction (horizontal with respect to Afentakis: Fig. 5).
Regarding Claim 13, Satoh as previously modified teaches the display apparatus according to claim 1 wherein the plurality of second lines (Afentakis: 308) are formed to be spaced apart from each other at a constant interval along the second direction (vertical with respect to Afentakis: Fig. 5).
Regarding Claim 14, Satoh as previously modified teaches the display apparatus according to claim 13, wherein the second direction (vertical with respect to Afentakis: Fig. 5) is perpendicular to the first direction (horizontal with respect to Afentakis: Fig. 5).
Regarding Claim 16, Satoh as previously modified teaches the display apparatus of claim 1, wherein the constant first curvature of the first line (2 in direction V1) and the constant 2) is substantially identical to each other ([0067]).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (U.S. Pub # 2008/0055831) of record in view of Kim (U.S. Pub # 2017/0309843).
Regarding independent Claim 17, Satoh teaches a display apparatus comprising: 
a flexible substrate (Fig. 9: 1, paragraph [0033]; analogous to Fig. 10B: 30, paragraph [0062]) including a first surface (bottom surface of 1, top surface of 30 as pictured), a second surface (top surface of 1, bottom surface of 30 as pictured; see modified Fig. 9 below) opposite the first surface (bottom surface), an imaginary center plane (center plane of 1 and 30; see dotted line in modified Fig. 9 below) between a middle of the first surface (bottom surface) and the second surface (top surface) of the flexible substrate (1), a first area (bottom half of 1, top half of 30 as pictured; see modified Fig. 9 below) defined between the first surface (bottom surface) and the imaginary center plane (see below), and a second area (top half of 1, bottom half of 30 as pictured) defined between the second surface (top surface) and the imaginary center plane (see below); 
a plurality of pores (Fig. 9: 4, paragraph [0056]) adjacent to the second surface (top surface) of the flexible substrate (1) and arranged within the second area (top half); and 
a pixel array layer (Fig. 10B: 10-12, paragraphs [0058]-[0059]) provided on the first surface (bottom surface of 1, top surface of 30) of the flexible substrate (1 / 30).
Satoh is silent with respect to each of the pores having a substantially full spherical shape.
Kim discloses a display apparatus comprising:
a flexible substrate (Fig. 16: 301c, paragraph [0073]);
a plurality of pores (Fig. 16: 341, paragraph [0127]), each of the pores (341) having a substantially full spherical shape (paragraph [0128]).


    PNG
    media_image1.png
    194
    421
    media_image1.png
    Greyscale

	Regarding Claim 18, Satoh as previously modified teaches the display apparatus of claim 17, wherein the pore (Satoh: 4, Kim: 341) having a substantially full spherical shape (Kim: [0128]) has a first diameter (Kim: paragraph [0129]), the first diameter being about half of a distance from the second surface to the imaginary center plane (it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device; see MPEP 2144.04.IV.A).
Regarding Claim 19, Satoh as previously modified teaches the display apparatus of claim 17, wherein the pore (Satoh: 4, Kim: 341) having a substantially full spherical shape (Kim: [0128]) has a first diameter (Kim: paragraph [0129]), a distance between adjacent pores being greater than half of the first diameter and less than the first diameter (it has been held that 
Regarding Claim 20, Satoh as previously modified teaches the display apparatus of claim 19, wherein the adjacent pores (Satoh: 4, Kim: 341) are evenly spaced (Satoh: paragraph [0056]) along the second surface (Satoh: top surface) of the flexible substrate (Satoh: 1, Kim: 301c) and each pores (Satoh: 4, Kim: 341) have substantially the same dimensions (Kim: paragraph [0129]).

Response to Arguments
Applicant's arguments filed June 17, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s first argument (p. 6 line 14-p. 7 line 11), Applicant argues that the prior art of Satoh as modified by Afentakis and Tokuda fails to teach the limitation “wherein the first line has an arc shape having a substantially constant first curvature entirely from one electrode to a neighboring electrode in the first direction and the second line has an arc shape having a substantially constant second curvature entirely from one electrode to a neighboring electrode in the second direction” as recited in claim 1. Applicant argues that the curvature taught by Tokuda fluctuates throughout the entire line.
Examiner respectfully submits that the prior art of Melcher is considered to render the limitation in question obvious in combination with the curvature teachings of Tokuda. In view of Melcher, it would be obvious to situate the electrodes relative to the curvature of the line such that the portion of the line between two adjacent electrodes has a constant curvature.
Applicant’s arguments with respect to claim(s) 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892